Name: Council Regulation (EEC) No 1004/84 of 10 April 1984 correcting Regulation (EEC) No 855/84 on the calculation and the dismantlement of the monetary compensatory amounts applying to certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /2 Official Journal of the European Communities 13 . 4 . 84 COUNCIL REGULATION (EEC) No 1004/84 of 10 April 1984 correcting Regulation (EEC) No 855/84 on the calculation and the dismantle ­ ment of the monetary compensatory amounts applying to certain agricultural products marketing year ; whereas the new representative rates for these currencies, set in Regulation (EEC) No 855/84, do not enter into force until 1 January 1985 ; whereas it is necessary therefore to extend the period of validity of the representative rates applicable for the 1983/84 marketing year up to 31 December 1984, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 7 of Regulation (EEC) No 855/84 : 'The provisions of Article 2 (3a) of Regulation (EEC) No 974/71 , set out in Regulation (EEC) No 2025/83 , shall remain applicable until 31 December 1984'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5). Having regard to the opinion of the Monetary Committee , Whereas Regulation (EEC) No 855/84 (6) introduced , with effect from 1 January 1985, new rules for the calculation of the monetary compensatory amounts applicable in the pigmeat sector ; whereas the rules applicable until that date were not included in the new text ; whereas this is a palpable omission which must be corrected ; Whereas Regulation (EEC) No 1223/83 f), as last amended by Regulation (EEC) No 855/84, set the representative rates for the German mark and the Dutch guilder applicable for the milk sector, the milk products sector and the cereals sector for the 1983 /84 Article 2 1 . The following paragraph is hereby added to Annex III to Regulation (EEC) No 1223/83 in the version given in Regulation (EEC) No 855/84 : '4 . The representative rates set in paragraph 2 of Annex III to Regulation (EEC) No 1223/83 in its original version shall be valid until 31 December 1984.' 2 . The following paragraph is hereby added to Annex VIII to Regulation (EEC) No 1223/83 in the version given in Regulation (EEC) No 855/84 : '4 . The representative rates set in paragraph 2 of Annex VIII to Regulation (EEC) No 1223/83 in its original version shall be valid until 31 December 1984.' (') OJ No 106, 30 . 10 . 1962, p . 2553/62 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1984. ( 2 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . ( 3 ) OJ No C 62, 5 . 3 . 1984, p. 79 . ( 4 ) Opinion delivered on 15 March 1984 (not yet published in the Official Journal ). ( 5 ) Opinion delivered on 29 February 1984 (not yet published in the Official Journal ). ( 6) OJ No L 90, 1 . 4 . 1984, p. 1 . (7) OJ No L 132 , 21 . 5 . 1983 , p. 33 . 13 . 4 . 84 Official Journal of the European Communities No L 101 /3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 10 April 1984. For the Council The President C. CHEYSSON